Citation Nr: 9910342	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-20 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an appeal of an earlier effective date for the 
assignment of service connection for a right knee disability 
was timely filed.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the veteran appeared at a personal hearing 
before the undersigned member of the Board and gave testimony 
in support of his claim.  


FINDINGS OF FACT

1.  The RO granted service connection for a right knee 
disability in December 1994 and assigned a 30 percent 
evaluation effective from February 1994.  The veteran filed a 
notice of disagreement with respect to this decision in 
October 10, 1995, indicating that he disagreed with the 
effective date assigned.  A statement of the case was 
prepared and sent to the veteran and to his attorney 
regarding this claim in May 1996.  

2.  The veteran submitted a statement, VA Form 9, received 
December 3, 1996 in which he stated that he was seeking an 
earlier effective date for the award of service connection 
for his service-connected right knee disability.  This 
statement was received more than 60 days following issuance 
of the statement of the case, and more than one year 
following notification of the service connection award and 
the effective date of the award.  


CONCLUSION OF LAW

The veteran did not timely perfect an appeal of a claim 
seeking an earlier effective date for the award of service 
connection for a right knee disability.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303, 
20.305, 20.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1995, the veteran filed a notice of disagreement 
(NOD) in response to the RO's rating decision of December 
1994 which granted service connection for a right knee 
disability and assigned an effective date of February 1994.  
His NOD was received by the RO on October 10, 1995.  
Following a period of development a statement of the case 
(SOC) was furnished to the veteran and to his attorney with 
respect to this issue in May 1996.  The SOC transmittal 
letter dated May 14, 1996,informed the veteran and his 
attorney that a Substantive Appeal, VA Form 9, was being 
provided to him, and he was advised that, if the RO did not 
hear from him in 60 days, it would be assumed that he did not 
intend to complete his appeal. He was advised that the form 
included instructions to request more time.

No additional correspondence was received regarding this 
issue until December 1996 when the veteran submitted a VA 
Form 9 indicating that he was seeking an earlier effective 
date for the award of service connection for a right knee 
disability.  This was dated November 25, 1996 and received by 
the RO on December 3, 1996.  

Under the pertinent law and regulations, "[a]ppellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section." 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); see also 38 
C.F.R. § 20.201 (1998) (requirements for notices of 
disagreement).  The notice of disagreement must be filed 
within one year from the date of mailing of the notice of the 
result of the initial review or determination. 38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  Time 
limits within which a claimant is required to act to perfect 
a claim or challenge an adverse VA determination may be 
extended for good cause shown, if requested. 38 C.F.R. § 
3.109(b) (1998).  In this case, the veteran did submit a 
timely notice of disagreement with the December 1994 grant of 
service connection and the assignment of the February 1994 
effective date.  

Thereafter, upon the timely receipt of a notice of 
disagreement, the RO must prepare and furnish to the claimant 
a statement of the case unless the benefit being sought is 
granted in full. 38 U.S.C.A. § 7105(d)(1) (West 1991). The 
claimant must then file a substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1998.  The 60-day appeals 
period may be extended for good cause shown. 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).  VA 
regulations require that the substantive appeal consist of 
either a VA Form 9 or correspondence containing the necessary 
information. 38 C.F.R. § 20.202 (1998).

In this case, the RO notified the veteran of the December 
1994 decision by letter dated December 19, 1994.  Therefore, 
the one-year appeals period would have expired on December 
19, 1995, one year after "the date of mailing of the notice 
of the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1) (West 1991).  The veteran's notice of 
disagreement received by the RO on October 10, 1995, was 
timely.  He was provided a statement of the case on May 14, 
1996, and notice of the time period within which to file a 
substantive appeal.  However, he did not file any 
correspondence indicating continued disagreement with the RO 
decision until December 3, 1996.  This communication was 
received more than 60 days after the statement of the case, 
which in this case governed the time limit for filing a 
substantive appeal, as it was a longer period than one year 
from notification of the action appealed. 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.302(b) (1998).  There is 
of record no request, pursuant to 38 C.F.R. § 20.303, for 
extension of the time period for filing a substantive appeal.

The veteran has argued during his testimony before the 
undersigned member of the Board in November 1998, that his 
attorney should have filed the appeal in a timely fashion and 
that therefore the veteran should not be punished for his 
attorney's failure to submit a timely appeal.  The Board 
wishes to point out that the veteran's attorney was notified 
of all RO actions and of the veteran's rights.  The attorney 
is held to the same time constraints as the veteran.  
Accordingly, as there was not a timely appeal of the December 
1994 effective date assignment, that issue is not before the 
Board.  Absent a timely Substantive Appeal, the appeal as to 
this issue has not been perfected, and the Board is without 
power to adjudicate the claim. 38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200 (1998).  Moreover, there is no 
correspondence or statement that can be construed as a 
request for an extension for good cause. 38 C.F.R. §§ 
3.109(b), 20.303 (1998).  Accordingly, since the appellant 
did not perfect his appeal by filing a Substantive Appeal in 
a timely fashion, his claim must be dismissed.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (where the law and not the 
evidence is dispositive, the appeal to the Board may be 
terminated because of the absence of legal merit or lack of 
entitlement under the law).


ORDER

A timely appeal not having been submitted, the claim is 
dismissed.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

